Citation Nr: 1750988	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-52 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation in excess of the rate payable under 38 U.S.C.A. § 1114(p) (West 2014).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1955 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Phoenix, Arizona, Regional Office of the Department of Veterans Affairs (VA) which denied special monthly compensation based on the need for regular aid and attendance as the Veteran is  "receiving benefits at a level of special monthly compensation higher than that of the basic rate for aid and attendance due to your loss of use of your legs and having additional service connected disabilities which combine to 50 percent or greater."  

Special monthly compensation under 38 U.S.C.A. § 1114(p) (West2014); 38 C.F.R. § 3.350(f)(3) (2017) has been granted due to "gouty arthritis, active process, with constitutional manifestations associated with active joint involvement of the bilateral knees and loss of use of both feet with additional disabilities, left nephrectomy, depressive disorder, not otherwise specified, secondary to medical condition, competent independently ratable at 50 percent or more."  Therefore, the Board has reframed the issue on appeal as entitlement to special monthly compensation in excess of the rate payable under 38 U.S.C.A. § 1114(p) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran asserts that special monthly compensation in excess of the rate payable under 38 U.S.C.A. § 1114(p) (West 2014) is warranted as he is now bedridden.  In the October 2016 substantive appeal, the Veteran stated that he was bedridden and incapable of caring for himself.  

The Veteran was last provided a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in September 2013 which found that the Veteran was not bedridden and could leave his home with assistance.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because of the apparent increase in severity of the service-connected disabilities and the passage of four years since the most recent VA examination, the Board finds that further VA examination is necessary to the issues raised by this appeal.  

Clinical documentation dated after September 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected disabilities after September 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including for treatment provided after September 2013.  

3.  Schedule the Veteran for a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided. 

4.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

